Citation Nr: 1310912	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied a claim for service connection for depression.

This matter was previously remanded by the Board in November 2008 and August 2011, and now returns to the Board for further review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The overall weight of the evidence does not reflect a current PTSD diagnosis; major depressive disorder is not etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated by service, and psychoses may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  Further, the Veteran has neither alleged nor proven that prejudice resulted from this error, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the claims file.  Notably, in its August 2011 remand, the Board specifically requested development of clinical records from the Fort Snelling Mental Hygiene Clinic from 1970 to 1971.  An April 2012 memorandum indicates that the Appeals Management Center (AMC) undertook the requested development, but that the records were unavailable.  The Veteran was notified of this in February 2012.  

The Veteran was afforded VA examinations as part of his claim, and an addendum opinion was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's acquired psychiatric disorder.  Pursuant to the August 2011 remand, a new VA examination was ordered.  The examiner was to determine whether the Veteran had current PTSD or had been diagnosed with PTSD at any time since April 2005.  These directives were satisfied through a March 2012 examination and a July 2012 addendum opinion.  The examiner was also instructed to comment on the etiology of any psychiatric disorder other than PTSD that was present.  Although the examiner diagnosed depression, she did not provide a specific opinion regarding the etiology of that diagnosis.  However, as the record already contains prior VA opinions addressing that question, additional development is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id. 

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

B.  Evidence

Service treatment records do not reflect any complaints, treatment, or diagnoses related to a psychiatric disorder.  The Veteran underwent examinations in August 1966 and February 1970.  No relevant abnormalities were noted.   However, the Veteran's Form DD-214 indicates that he was awarded the Purple Heart, Bronze Star Medal, and Combat Action Ribbon.

Private records from March 1996 show the Veteran was diagnosed with depression and prescribed Prozac.

VA treatment records dated February 2005 show the Veteran was diagnosed with major depressive disorder by a clinical social worker.  This was based on a history provided by the Veteran and a mental status examination.  She stated that the Veteran did not meet the full criteria for PTSD.  Additional records from 2005 reflect a diagnosis of major depressive disorder by a VA psychologist.

A VA examination was conducted by a psychologist in June 2005.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran.  He stated that when he first separated from service, he went to the Fort Snelling Mental Hygiene Clinic for a couple of group sessions to get "reoriented to the world."  He described several stressful incidents related to combat in service.  He reported being angry and having poor relationships ever since his divorce in 1974.  He had been receiving individual psychotherapy and antidepressant medication.  A mental status examination with objective testing was performed.  Based on these findings, the examiner diagnosed the Veteran with depression, not otherwise specified.  He stated that the Veteran described two experiences consistent with Criterion A for PTSD, but denied almost all other symptoms of PTSD.  However, he described episodic depression and a lack of motivation, which seemed to begin after his divorce in 1974.  There was no indication that anger, irritability, or depression was related to his military service.

In an October 2007 statement, the Veteran provided additional details regarding the combat stressors he experienced during service.

VA treatment records dated July 2008 include a diagnosis of PTSD from the Veteran's treating clinical nurse specialist, in addition to a diagnosis of recurrent major depressive disorder.

In an October 2009 statement, the Veteran reported that his life had been in turmoil since Vietnam.  He had a divorce, and then abused drugs and alcohol for years.  He was treated for substance abuse and what he thought was seasonal depression.  He attempted suicide in December 1984, and had dreams of Vietnam and blowing up government property.  He became a hermit for several years.

The Veteran underwent an additional VA examination with a psychologist in September 2010.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran.  The examiner recorded a detailed history in the examination report, and performed a mental status examination with objective testing.  He noted that the Veteran responded to the MMPI-2 test in an inconsistent fashion, endorsing items in a fixed response pattern in the true direction.  His score of 126 was vastly different from the 92 he received in June 2005, and was suggestive of over-endorsement of symptoms.  The examiner diagnosed the Veteran with major depressive disorder.  He stated that while the Veteran voiced some impact related to his military experiences, it was more of an impact of now being angry at the Vietnamese in general and having anger over the war, as opposed to distress about the actual events he experienced.  The Veteran did not meet the full criteria for PTSD, and reported that his depression began more so after his divorce in 1974.  In fact, when discussing mental health symptoms, he cited the onset of symptoms around that same time in general.  The examiner found that his symptoms were not likely related to military experiences, but were more related to negative consequences in his life from 1970 to 1985, and various social and vocational stressors occurring since that time.

The Veteran submitted statements from his brothers dated April 2011.  Collectively, they stated that the Veteran was a changed person after he returned from service.  They both recounted how the Veteran reacted violently when being roused from sleep.  He had difficulties with his temper, drug and alcohol abuse, flashbacks, and nightmares.  The Veteran also submitted a news article which discussed the nature and etiology of PTSD as a disorder.

Another VA examination was conducted in March 2012.  The claims file was reviewed by the examiner, and a detailed history was obtained from the Veteran.  However, this examiner also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, and noted that the Veteran's MMPI-2 profile was inconsistent with his self-report, history, and clinical presentation.  The Veteran was diagnosed with depression that was less likely than not related to service.

The March 2012 examiner provided an addendum opinion in July 2012, stating that the Veteran had undergone three examinations since 2005 but was not diagnosed with PTSD.  Therefore, it was less likely than not that he met the criteria for PTSD at any time since April 2005.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Veteran's records confirm that he served in combat, and therefore his lay statements are accepted as conclusive evidence of the occurrence of his claimed stressors.

However, the overall weight of the evidence is against a finding that the Veteran was diagnosed with PTSD at any time during the period on appeal.  Several medical opinions address this issue.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran was diagnosed with PTSD by two clinical nurse specialists during the period on appeal.  However, he was specifically not diagnosed with PTSD by three psychologists and one clinical social worker.  Moreover, the diagnoses of the psychologists were based on a review of the claims file and included specific references to MMPI-2 and other objective tests.  For these reasons, the Board finds these opinions to be more probative in assessing the nature of the Veteran's psychiatric disorder.  Therefore, a current PTSD diagnosis has not been established.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Veteran has also been diagnosed with depressive disorder.  However, the evidence is against a finding that this condition is etiologically related to service.  Specifically, the June 2006 and September 2010 VA examiners concluded that depression was not related to service.  These opinions were collectively based on a review of the claims file, a history provided by the Veteran, and an examination.  There is no competent medical opinion to refute these conclusions or to otherwise suggest that depression is related to service.

The Board has considered the Veteran's own statements, as well as the statements of other lay witnesses, made in support of his claim.  However, neither the Veteran nor his brothers have demonstrated the necessary knowledge or expertise to diagnose PTSD or comment on the etiology of depressive disorder.  Therefore, their statements are not competent evidence and cannot establish a medical nexus.  Similarly, while the article submitted by the Veteran addresses the nature and etiology of PTSD generally, it does not contain information specific to the Veteran that is sufficient to establish a diagnosis of PTSD.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, he did not complain of depression or other psychiatric symptoms in service, had normal findings at the time of his separation, reported a general onset of symptoms following his post-service divorce, and is in fact not shown to have diagnoses of depression until many years after service.  In addition, the Veteran filed claims for benefits shortly after his discharge from service for unrelated disabilities, but did not file a claim or otherwise report a psychiatric condition related to service at that time.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his current assertions to be less credible than the negative contemporaneous records.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The newspaper article submitted by the Veteran is not probative evidence in favor of his claim.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  The pamphlets are entirely generic and provide no evidence to support the conclusion that the Veteran carries a diagnosis of PTSD or that his depression is related to his period of military service.  They do not address the pertinent facts in the Veteran's individual case, and were not referenced in any supporting medical evidence of record.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Thus, they cannot support his claim. 

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


